Citation Nr: 1742163	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  05-34 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hand arthritis.  

2.  Entitlement to an initial compensable disability rating for service-connected bilateral plantar dermatosis with bunions and calluses (skin disorder) prior to December 12, 2014.  

3.  Entitlement to a compensable disability rating for service-connected bilateral plantar dermatosis with bunions and calluses (skin disorder) from December 12, 2014.

4.  Entitlement to an initial disability rating greater than 10 percent for service-connected post-operative residuals of partial thyroidectomy (other than scar). 

5.  Entitlement to an initial compensable disability rating prior to February 17, 2015, and to a disability rating greater than 10 percent for service-connected scar, post thyroidectomy.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1974 to May 2003. 
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

In January 2008, the Board remanded the claims on appeal for further development.  Regarding the matters of residuals of thyroidectomy and bilateral hand disability, in December 2016, the Board remanded these matters for further development.  The case is again before the Board for further appellate proceedings. 

In the Board's December 2016 remand, the Board noted that the matter regarding an increase in the bilateral foot skin disorder was stayed until a final decision was reached on the appeal in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Federal Circuit reversed the United States Court of Appeals for Veterans Claims (CAVC) decision in Johnson, the stay has been lifted, and the issue is now before the Board to resume appellate proceedings.  

The Board acknowledges that the matter of an increased initial evaluation of all residuals of thyroidectomy is on appeal and before the Board from a June 2003 rating decision, and the Agency of Original Jurisdiction (AOJ) separately adjudicated the issue of entitlement to service connection for scar associated with the thyroidectomy.  In an April 2017 rating decision, the RO granted service connection for scar and assigned an initial disability rating and effective date.  The Veteran submitted a notice of disagreement as the disability rating and the effective date assigned, and she expressly argued for an effective date of June 1, 2003, which is the effective date for the residuals of thyroidectomy.  Because the Veteran has continued to pursue the appeal for increased initial evaluation for all residuals of thyroidectomy, to include scar, the Board finds that the scar matter is part and parcel of the appeal for increased evaluation for residuals of thyroidectomy.  Thus, the matter regarding scar is on appeal and is before the Board, as characterized above. 

As discussed below, the Board has concluded that the facts are sufficient to adjudicate the issue of entitlement to a compensable disability rating for service-connected bilateral plantar dermatosis with bunions and calluses (skin disorder) prior to December 12, 2014.  On the other hand, the facts are in dispute as to whether entitlement to a compensable disability rating for service-connected bilateral plantar dermatosis with bunions and calluses (skin disorder) from December 12, 2014, is warranted, as discussed in the remand below.  Therefore, the Board finds that it is valid to decide the issue of entitlement to a compensable disability rating for service-connected bilateral plantar dermatosis with bunions and calluses (skin disorder) prior to December 12, 2014, and to remand the issue of entitlement to a compensable disability rating for service-connected bilateral plantar dermatosis with bunions and calluses (skin disorder) from December 12, 2014 for further development.  See Tyrues v. Shinseki, 631 F.3d 1380 (Fed. Cir. 2011), aff'd in part, Tyrues v. Shinseki, 732 F.3d 1351 (Fed. Cir. 2013) (allowing VA the discretion to bifurcate claims).  

The issue of entitlement to a compensable disability rating for service-connected bilateral plantar dermatosis with bunions and calluses (skin disorder) from December 12, 2014, is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hand disability (other than the already service-connected disabilities that manifest bilateral hand symptoms), to include arthritis, and she has not had such a disability during the pendency of the claim.     

2.  Prior to December 12, 2014, the Veteran's service-connected bilateral foot skin disorder was manifested by skin bunions and callouses that are analogous to scars and that numbered at most four bunions or callouses at any point in time and these are painful; but, unstable scar; or dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, were not shown.  

3.  Prior to August 28, 2006, the Veteran's service-connected post-operative residuals of partial left thyroidectomy was manifested by at worse surgical scar on the neck (which is rated separately below).  

4.  From August 28, 2006 to February 26, 2013, the Veteran's service-connected post-operative residuals of partial left thyroidectomy (other than scar) was manifested by at worse nontoxic adenoma of the right thyroid gland with disfigurement of the neck and moderate stricture of the esophagus; but, severe structure of the esophagus, permitting liquids only, was not shown. 

5.  From February 26, 2013, the Veteran's service-connected post-operative residuals of thyroidectomy (other than scar) is manifested by at worse hypothyroidism with sleepiness, fatigability and continuous medication required for control; but, dysphagia; constipation and mental sluggishness; muscular weakness, mental disturbance; weight gain; cold intolerance, cardiovascular involvement, or bradycardia, that is medically attributable to the Veteran's thyroid disability, is not shown. 

6.  Prior to February 11, 2011, the Veteran's service-connected scar, post left thyroidectomy, was manifested by scar on the neck that is at most 12 cm. x 0.3 cm.; but, disfigurement of the head, face, or neck with one characteristic of disfigurement; deep scar; or painful or unstable scar, was not shown.  

7.  From February 11, 2011, the Veteran's service-connected scar, post complete thyroidectomy, is manifested by scar on the neck that is painful and at most 12 cm. x 0.3 cm.; but, disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are two or three characteristics of disfigurement; deep scar; or unstable scar, is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hand disability (other than the already service-connected disabilities that manifest bilateral hand symptoms), to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Prior to December 12, 2014, the criteria for an increased initial disability rating of 20 percent under 38 C.F.R. § 4.118, Diagnostic Code 7804, for the bilateral foot skin disorder, have been met.   38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7804, 7806, 7819 (2016).

3.  Prior to August 28, 2006, the criteria for entitlement to an initial disability rating greater than 10 percent for service-connected post-operative residuals of partial thyroidectomy (other than scar), have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.119, Diagnostic Code 7903 (2016).

4.  From August 28, 2006 to February 26, 2013, the criteria for entitlement to an increased disability rating of 30 percent under 38 C.F.R. § 4.114, Diagnostic Code 7203, for service-connected post-operative residuals of partial thyroidectomy (other than scar), have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7203, 4.119, Diagnostic Codes 7902, 7903 (2016).

5.  From February 26, 2013, the criteria for entitlement to a disability rating greater than 10 percent for service-connected post-operative residuals of partial thyroidectomy (other than scar), have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.119, Diagnostic Code 7903 (2016).

6.  Prior to February 11, 2011, the criteria for entitlement to an initial compensable disability rating for service-connected scar, post thyroidectomy, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7800 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, 7805 (2016).  

7.  From February 11, 2011 to February 17, 2015, the criteria for entitlement to an increased disability rating of 10 percent for service-connected scar, post thyroidectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7800 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, 7805 (2016).  

8.  From February 17, 2015, the criteria for entitlement to a disability rating greater than 10 percent for service-connected scar, post thyroidectomy, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7800 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, 7805 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

Regarding the claim for service connection for bilateral hand arthritis, in December 2016, the Board remanded the claim and directed the AOJ to afford the Veteran with a VA examination to determine the nature and etiology of the Veteran's claimed disability.  The Veteran was afforded such an examination in January 2017, and the examiner provided the requested information.  Regarding the claim for increased compensation for the bilateral foot skin disorder, in January 2008, the Board remanded the claim and directed the AOJ to afford the Veteran with a VA examination to determine the severity thereof.  The Veteran was afforded such an examination in June 2014, and the examiner provided the requested information.  Regarding the claim for increased compensation for the residuals of thyroidectomy, in December 2016, the Board remanded the claim and directed the AOJ to afford the Veteran with a VA skin examination to determine the nature of scar attributable to thyroidectomy.  The Veteran was afforded such an examination in January 2017, and the examiner provided the requested information.  The claims on appeal were readjudicated in an April 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Regarding the claims for increased compensation, because service connection has been granted and an initial disability rating and effective date have been assigned for the disabilities on appeal, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Regarding the claim for service connection on appeal, the RO has provided VCAA notice by letter, in which the Veteran was notified of how to substantiate her claim for service connection for a bilateral hand disability, and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, identified and relevant post-service treatment records, records associated with the Veteran's claim for benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  Additionally, during the appeal period, the Veteran was afforded VA examinations regarding the nature and severity of the thyroid and skin disabilities on appeal.  Further, the Veteran was afforded a VA examination regarding the nature and etiology of any bilateral hand disability other than her already service-connected disabilities.  

Service Connection

The Veteran contends that she has bilateral hand arthritis that first manifested in service.  

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is competent to report her symptoms and observations, such as bilateral hand and finger pain, weakness, and tingling, which she reported in an August 2016 statement.  The Board also notes that she said she has numbness in upper arms and hands in her March 2003 Form 21-526.  The Board also finds that such reports of symptoms are credible.  However, the record does not indicate that the Veteran has medical expertise or training.  As a layperson, the Veteran is not competent to provide an opinion as to the diagnosis and underlying cause of her bilateral hand symptoms.  Further, the Veteran is not competent to diagnose her bilateral hand symptoms as arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, the Veteran's lay opinions that her claimed symptoms are due to arthritis, and that she has arthritis, have no probative value.  Similarly, the Veteran's lay opinion that she has another disorder of the bilateral hands other than those she is already service-connected for has no probative value. 

On the other hand, the weight of the competent and probative evidence is against a finding that that the Veteran has a current bilateral hand disability (other than the already service-connected disabilities that manifest bilateral hand symptoms), to include arthritis.  

The January 2017 VA examination has high probative value, as the examiner has the requisite medical expertise to render an opinion as to the nature of the Veteran's reported bilateral hand symptoms.  Further, the examiner  reviewed the claims file, provided rationale for her opinion, based her opinion on clinical testing results, on examination of the Veteran, and on the Veteran's medical history and lay statements.  

In the January 2017 VA medical opinion, the examiner opined that the Veteran does not have a diagnosis of any bilateral hand disability (other than those disabilities that are already service-connected).  The VA examiner noted the Veteran's history of thoracic outlet syndrome and diabetic neuropathy (which are both separately service-connected and are not on appeal).  The examiner acknowledged the Veteran's reported of symptoms in her bilateral hands since service.  An x-ray study of the Veteran's bilateral hands were performed that day.  The examiner stated that the x-ray study showed no degenerative joint disease.  In the January 2017 medical opinion, the VA examiner stated that the physical examination and radiological findings were normal.  The examiner stated that the Veteran's symptoms are of a neurogenic nature for which she is already service-connected.   The examiner noted the Veteran's hand pain in service, but the examiner opined that there is no evidence to suggest that such symptoms are due to any other cause besides diabetic neuropathy and/or thoracic outlet syndrome.  This medical opinion and this radiological study is not contradicted by the remaining competent and probative evidence of record.  

The Board acknowledges that in its December 2016 remand narrative, the Board stated that treatment records dating in May 2006 shows osteoarthritis of the hands.  However, on further review, the Board finds that this May 2006 treatment record, which is associated with the Veteran's TRICARE records, shows osteoarthritis of the hands under the "problems" list.  Such a notation of osteoarthritis in the Veteran's list of medical history has no probative value, as it was not originally rendered based on clinical or radiological testing.  The Board notes that the first time osteoarthritis of the hands is noted in the Veteran's TRICARE records is in a September 2005 TRICARE record, in which the Veteran reported pain, and the Veteran was assessed as having osteoarthritis of the hands.  However, there is no indication that this assessment was based on a radiological study, and it appears this original assessment of osteoarthritis of the bilateral hands was made based only on the Veteran's subjective reports of pain.  There is no indication in the Veteran's extensive medical records that radiological studies were performed on her hands in rendering any assessment of osteoarthritis of the hands.  Because such assessment was based on the Veteran's subjective reports and was no based on any clinical or radiological testing, the Board finds that the assessment of osteoarthritis of the hands shown in TRICARE records, to include in the "problems" list in the TRICARE records, has no probative value.  This assessment is therefore outweighed by the January 2017 VA examination, which showed no arthritis of the hands or any other bilateral hand disability (other than already service-connected disabilities), even after performing radiological studies.  

On review, and in light of the January 2017 VA medical examination, there is no competent and probative evidence of any underlying diagnosis or disability to account for the Veteran's reported bilateral hand symptoms (other than the already service-connected disabilities that manifest bilateral hand symptoms).  The Veteran's reported bilateral hand symptoms are already service-connected and evaluated as part and parcel of her other service-connected disabilities.  

The Board has considered the competent reports of bilateral hand symptoms.  However, the preponderance of the competent and probative evidence is against a finding that the Veteran has had any bilateral hand disability (other than the already service-connected disabilities that manifest bilateral hand symptoms), to include arthritis, that existed at the time the claim was filed or at any time during the pendency of the claim.  Thus, a present disability is not shown, and service connection for a current bilateral hand disability (other than the already service-connected disabilities that manifest bilateral hand symptoms), to include arthritis, is not warranted.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Therefore, the benefit of the doubt provision does not apply, and these claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  

Rating Principles

The Veteran contends that the ratings that are assigned during the appeal period for her residuals of thyroidectomy and for her bilateral foot skin disorder do not accurately reflect the severity of his disabilities.  

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Bilateral Foot Skin Disorder Prior to December 12, 2014

The Veteran's service-connected bilateral foot skin disability, diagnosed as dermatosis with bunions and calluses, is currently rated by analogy as noncompensable for the entire appeal period under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7899-7819.  The Veteran contends that this rating does not accurately depict the severity of her disability.  As further discussed below, further development is warranted to determine whether an increased rating is warranted during the appeal period from December 12, 2014.  The evidence discussed below are sufficient for the Board to render an evaluation for the period prior to December 12, 2014. 

The Veteran is competent to report her observations and symptoms, and the Veteran has contended that all of her bilateral foot functional impairments and symptoms are attributable to her skin disorder.  For example, she has reported that she believes that her bilateral foot swelling and pain on motion is attributable to the skin disorder.  However, the evidence during the appeal period shows that the Veteran has many other separately service-connected disabilities that are not on appeal, to include bilateral foot disabilities such as plantar fasciitis with pes planus, arthritic changes of the foot, and peripheral neuropathy.  The identification of which symptoms that are not readily observable as skin symptoms may be attributed to the Veteran's service-connected bilateral foot skin disability, is a medical matter beyond the knowledge of a lay person.  Further, though skin manifestations such as cracking, dryness, and shedding is observable by a lay person, the medical characterization of symptoms and manifestations on the skin are medical matters as well.  The record does not indicate that the Veteran has medical expertise or training.  Thus, her contentions that all of her reported bilateral foot symptoms (other than the observable skin manifestations), such as her pain on motion and tingling in the feet, can be attributed to her service-connected bilateral foot skin disorder, are also not competent evidence.  Similarly, her contentions that her observable skin symptoms such as cracking and dryness are to be characterized or termed as ulcers or other such medical characterizations, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, these lay opinions by the Veteran have no probative value.  

On the other hand, as discussed below, the medical evidence shows that it is possible to differentiate which symptoms and functional impairments may be attributable to her bilateral foot skin disorder, as opposed to her other service-connected disabilities.  Therefore, below, the Board will consider only the symptoms shown by the competent medical evidence as being medically attributable to her skin disorder in rendering an evaluation for the same.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Under DC 7819, benign skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  Here, the Veteran's skin disorder does not disfigure the head, face or neck; therefore, DC 7800 is not for application.  Further, though there is evidence, as discussed below, of pain due to the skin disorder, and though the Veteran reported on VA examination in February 2011 that the roughness of her skin prevents her from wearing pantyhose, and that she only wears flat shoes, there is no medical evidence that the Veteran's skin disorder impairs functioning of the either foot itself.  For instance, in the Veteran's extensive Sportsmed treatment records, there is no indication that the skin disorder limits foot motion or range of motion.  Further, on VA examination in February 2011, the VA examiner stated that there was no limited motion of either foot due to the skin disorder.  Because the medical evidence does not show that the Veteran's bilateral foot functionality is impaired due to the Veteran's skin disorder, the diagnostic codes pertaining to the musculoskeletal function of the foot are not applicable.  

The Board will now consider whether an increased rating is warranted for the Veteran's skin disorder under the applicable and analogous diagnostic codes pertaining to scars.  The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , DCs 7800 to 7805). The amendments apply only to claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted the underlying claim for service-connection for bilateral foot skin disability prior to the revisions.  Though the Veteran has not requested consideration under the amended criteria, the Board will consider the Veteran's claim for increased compensation for the bilateral foot skin disorder under the applicable pre-amended and applicable post-amended rating criteria and will apply the rating criteria that allows for a higher evaluation.  

Under post-amended DC 7804, scar(s), unstable or painful, warrant a rating of 10 percent for one or two scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and a maximum rating of 30 percent for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118 (2016).  

Here, during the entire appeal period prior to December 12, 2014, the evidence, to include the extensive private treatment records, lay statements, VA examinations, and color photographs, show that the Veteran's service-connected bilateral foot skin disorder was manifested by skin bunions and callouses that are analogous to scars and that numbered at most four bunions or callouses that are painful.   

In June 2004, the Veteran submitted photographs of her feet.  The photographs show manifestations of skin disorder on her toes around her toenails, on and around the bottoms of her heels, and on the bottoms of her feet.  The Veteran also submitted photographs of her feet in August 2016, which showed the skin disorder manifesting dryness and flaking on the majority of her feet surfaces.  The photographs in August 2016 also show two callouses or bunions on the side of the right foot, and two callouses or bunions on the side of the left foot, therefore totaling four callouses or bunions.  

The remaining evidence of record shows fewer than four callouses or bunions at any point during this period prior to December 12, 2014, or such evidence is unclear as the number of callouses or bunions on contemporaneous examination.  For example, on VA examination in April 2003, February 2011, and June 2014, the VA examiners each noted that there are multiple bunions and calluses, but these examiners did not note the number thereof.  Also, the Board notes that though the Veteran received recurrent treatment for her skin disorder with Sportsmed, the Sportsmed records indicate at most three callouses or bunions at any point in time prior to December 12, 2014.  Specifically, in a May 7, 2012 Sportsmed record, the Veteran reported painful hyperkeratotic lesions, two on the left foot, and one on the right foot.  She noted that these hurt while ambulating.  

The evidence during this period also shows that the callouses or bunions are consistently painful, to include while walking.  For instance, the Sportsmed treatment records during the period prior to December 12, 2014, specifically those records dating from May 2012 to July 2014 recurrently shows that the Veteran's callouses are painful, but that there is no ulcer or breakdown in the skin over such callouses.  

On the other hand, unstable callouses or bunions is not shown at any point during the appeal period prior to December 12, 2014.  The Board acknowledges that the lay and medical evidence shows that Veteran has peeling, cracking, and shedding of the bilateral foot skin generally due to her skin disorder.  The Board also acknowledges that the Veteran's callouses and bunions are frequently treated with debridement with a scalpel, for example as shown on VA examination in April 2003, and in the Sportsmed records dating during this period prior to December 12, 2014.  However, though the Veteran's dermatitis causes flaking of the skin itself, there is no indication in the competent medical evidence that her callouses or bunions themselves have had frequent loss of covering of skin over such callouses or bunions.  The Veteran has also not reported the same.  Thus, unstable scar is not shown at any point during the appeal period.  

Because the Veteran's callouses and bunions, rated by analogy as scars pursuant to DC 7819, are shown to be painful and to number at most four at any point during the appeal period prior to December 12, 2014, the criteria for an increased disability rating of 20 percent under post-amended DC 7804 are met.  Because such bunions and callouses are not shown to be unstable, the criteria for a disability rating greater than 20 percent under post-amended DC 7804  are not met or approximated.  

The Board will now consider the applicability of the other codes pertaining to scars.  Pre-amended DC 7801 pertains to deep scars not of the head, face, or neck that cause limited motion.  A deep scar is one associated with underlying soft tissue damage.  Because the Veteran's callouses and bunions are not shown to cause limited motion of either foot, as discussed above, pre-amended DC 7801 is not applicable.  38 C.F.R. § 4.118 (2002).  Under pre-amended DC 7805, other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2002).  As discussed above, the codes pertaining to musculoskeletal function of the foot are not applicable.  

Under pre-amended DC 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2002).  Because 10 percent is only rating provided under this code, a disability rating greater than 20 percent under pre-amended DC 7802 is not warranted.   Under pre-amended DC 7803, scars, superficial, unstable, warrant a rating of 10 percent.  Note (1) provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 (2002).  Because 10 percent is only rating provided under this code, a disability rating greater than 20 percent under pre-amended DC 7803 is not warranted.  Under pre-amended DC 7804, scars, superficial, painful on examination, warrant a rating of 10 percent.  38 C.F.R. § 4.118 (2002).  Because 10 percent is only rating provided under this code, a disability rating greater than 20 percent under pre-amended DC 7804 is not warranted.  

Post-amended DC 7801 pertains to deep and nonlinear scars not of the head, face, or neck.  A deep scar is one associated with underlying soft tissue damage.  Because the Veteran's callouses and bunions are not shown to be deep, post-amended DC 7801 is not applicable.  38 C.F.R. § 4.118 (2016).   Under post-amended DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2016).  Because 10 percent is only rating provided under this code, a disability rating greater than 20 percent under post-amended DC 7802 is not warranted.  Under post-amended DC 7805, for other scars (including linear scars) and other effects of scars evaluated under DC 7800, 7801, 7802, and 7804, the Board must evaluate disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2016).  The Board has evaluated the disabling effects of the Veteran's callouses and bunions and has rated such effects under post-amended DC 7804.  

The Board will now consider the criteria under DC 7806 pertaining to dermatitis or eczema.  Under DC 7806, a zero percent noncompensable rating is warranted for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  Or, dermatitis or eczema may be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  As noted above, DC 7800 does not apply.  The Board has discussed the applicable codes pertaining to scars, above. 

A 10 percent rating is warranted for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A 30 percent rating is warranted for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent maximum rating is warranted for dermatitis or eczema with more than 40 percent of the entire body or more than 30 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

In Johnson v. Shulkin, 16-2144 ( Fed. Cir. 2017), the Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code." The Federal Circuit went on to explain that  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."

Here, during the entire appeal period prior to December 12, 2014, the extensive evidence, to include private treatment records, VA examinations, lay statements, and color photographs, shows that the Veteran's bilateral foot skin disorder was manifested by dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during a 12 month period.  

Here, there is extensive lay and medical evidence, such as the Sportsmed records, to show that the Veteran's skin disorder manifests in itching, dryness, flaking, peeling, crusting, and cracking of the skin on her bilateral feet during the entire appeal period prior to December 12, 2014.  However, there is no evidence, lay or medical, to show that the Veteran was prescribed or used any medication other than topical medication.  For instance, the April 2003 VA examination, the TRICARE records, the Sportsmed records, and the February 2011 VA examination, all dating during the appeal period prior to December 12, 2014 show that the Veteran constantly uses topical creams and lotions.  Further, the evidence during this period, to include photographs and lay reports, also shows that though the Veteran's skin disorder affects the majority of the area of her feet, the evidence shows that this affected area is less than five percent of the entire body and less than five percent of the exposed areas.  Specifically, on VA examination on February 2011, the VA examiner noted the areas of her feet that were impacted include the sides and bottoms of her feet, and the VA examiner stated that the skin condition affects 0% of the exposed area and that the skin condition relative to the whole body is 1%.

The Board acknowledges that in an October 2005 letter, the Veteran reported that more than five percent of her feet are affected by her skin disorder.  However, the criteria for an increased rating under DC 7806 requires pertains to the percent of the entire body or of the exposed areas that are affected by the skin disorder.  For the reasons discussed above, the criteria for a compensable disability rating are not met or approximated under DC 7806 on the basis of the percent of the body affected.  

On review, topical therapy is shown, and less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected.  Therefore, the criteria for a noncompensable rating, but no higher have been met for the entire appeal period prior to December 12, 2014 under DC 7806, and a rating greater than 20 percent under DC 7806 is not warranted. 

For the entire appeal period prior to December 12, 2014, the criteria for a 20 percent rating under DC 7804, but no higher, for the Veteran's bilateral foot skin disorder have been met, and a 20 percent rating is warranted during this period for the Veteran's bilateral foot skin disorder.  




Residuals of Thyroidectomy, Including Scar

The Veteran's service-connected residuals of thyroidectomy (other than scar) are currently rated by analogy as 10 percent disabling for the entire appeal period under 38 C.F.R. § 4.119, DC 7903 (which pertains to hypothyroidism).  The Veteran's service-connected scar associated with thyroidectomy is currently rated as noncompensable prior to February 17, 2015, and as 10 percent disabling from February 17, 2015, under 38 C.F.R. § 4.118, DC 7804.  The Veteran contends that these ratings do not accurately depict the severity of her residuals of thyroidectomy.  For the reasons discussed below, the facts show that staged ratings are appropriate in this case with regard to the claims for increased compensation for the residuals of thyroidectomy.  The Board also notes that the evidence shows that the Veteran underwent a partial (left) thyroidectomy due to her in-service history of Grave's Disease.  She is service-connected for all residuals thereof.  

The Board acknowledges that the Veteran has provided multiple lay reports during the entire appeal period contending that many symptoms are attributable to her thyroid condition.  For example, she has argued, such as in her June 2004 notice of disagreement, that she experiences choking, difficulty swallowing, "palpitations, nervousness, insomnia, breathlessness, and other symptoms of over-activity of my partial thyroid."  She has argued in an October 2005 statement that she has fatigability, constipation, muscular weakness.  She argued in the February 2011 VA examination that she believes she has heart problems due to her thyroid.  In her June 2013 statement, the Veteran reported that she takes a thyroid hormone replacement medication after her February 2013 right sided thyroidectomy, and she reported that such medication has side effects including insomnia and feeling nervous.  In the January 2017 VA examination, the Veteran argued that she loses her voice and has coughing spasms due to her scar.  

The Veteran is competent to report her observations and symptoms.  However, the medical evidence during the appeal period shows that the Veteran has many other separately service-connected disabilities that are not on appeal, to include diabetes mellitus, chronic major depression, and various musculoskeletal disabilities.   The identification of thyroid functional impairment and testing thereof, and the identification of which symptoms may be attributed to the Veteran's thyroid condition or to thyroidectomy or to thyroid hormone replacement medication, are medical matters beyond the knowledge of a lay person.  The record does not indicate that the Veteran has medical expertise or training.  Thus, her contentions that all of her reported symptoms, to include all of her reported thyroid functional impairments and reported side effects of her thyroid hormone replacement therapy, can be attributed to her service-connected thyroid condition are also not competent evidence.  Similarly, her contention that she has had thyroid functional impairment during the entire appeal period is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, these lay opinions by the Veteran have no probative value.  

On the other hand, as discussed below, the medical evidence shows that it is possible to differentiate which symptoms and functional impairments may be attributable to her thyroid condition, to include as due to her thyroidectomies and as due to her scarring, post thyroidectomy.  Therefore, below, the Board will consider only the symptoms shown by the competent medical evidence as being medically attributable to her thyroid condition in rendering an evaluation for the same.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

During the appeal period prior to August 28, 2006, the evidence shows that the Veteran's service-connected post-operative residuals of partial left thyroidectomy was manifested by at worse surgical scar on the neck.  (The Board has rated this scar separately, below.)  In the April 2003 VA examination, the VA examiner noted that there is a "faint, barely discernible, curvilinear, 9cm post-surgical scar on the anterior neck."  The examiner noted that there was no pain to palpation of the neck.  The Veteran reported that she occasionally feels like she chokes.  The examiner stated that there is a nonpalpable thyroid, with no nodules or masses.  The examiner noted again that the surgical scar was well-healed.  The diagnosis was status post partial thyroidectomy for Grave's Disease.  The examiner stated that there is no functional impairment due to the thyroid condition at the present time and noted that laboratory findings were within normal limits.  There is no indication that the Veteran's feeling of choking is due to any thyroidectomy residual or any adenoma of the thyroid gland.  As is discussed below, the Veteran's choking sensation was found to be medically attributable to her thyroid gland nodules, which is analogous to adenoma.  There is no indication during this period prior to August 28, 2006 that there as any thyroid nodule or thyroid growth or adenoma.  There is also no indication of hypothyroidism, given that the Veteran's diagnostic testing results showed normal results.

On review, the evidence shows no symptoms and no functional impairment attributable to the Veteran's thyroid condition prior to August 28, 2006 (other than scar).  The basis of disability evaluations is the ability of the body as a whole, or the a system or organ of the body to function under the ordinary conditions of daily life including employment, and evaluations are based on lack of usefulness, of these parts or systems, especially in self-support.  See 38 C.F.R. § 4.10.  Because there is no functional impairment or symptoms attributable to the thyroid condition (other than scar) during this period, the criteria for a compensable disability rating prior to August 28, 2006 have not been met or approximated under the applicable diagnostic codes.  The currently assigned 10 percent rating under DC 7903 contemplates the Veteran's disability picture.  

Then, during the appeal period from August 28, 2006 to February 26, 2013, the evidence shows that the Veteran's service-connected post-operative residuals of partial left thyroidectomy was manifested by at worse nontoxic adenoma of the right thyroid gland with disfigurement of the neck and moderate stricture of the esophagus.  

Under DC 7902, regarding nontoxic adenoma of the thyroid gland, a noncompensable rating is assigned without disfigurement of the head or neck, while a 20 percent rating is assigned for disfigurement of the head or neck.  If there are symptoms due to pressure on adjacent organs such as the trachea, larynx, or esophagus, evaluate under the diagnostic code for disability of that organ, if doing so would result in higher evaluation than using this diagnostic code.  38 C.F.R. § 4.119.  An adenoma is a benign epithelial tumor in which the cells form recognizable glandular structures or in which the cells are clearly derived from glandular epithelium.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 28 (32d. ed. 2012).  

Under DC 7203, stricture of the esophagus is rated 80 percent when permitting passage of liquids only, with marked impairment of general health; 50 percent when severe, permitting liquids only; and 30 percent when moderate. 38 C.F.R. § 4.114.

Here, in an August 28, 2006 letter, the Veteran competently and credibly reported that her "thyroid has grown back on the right side of my neck."  A March 2010 private treatment record shows that the Veteran's thyroid goiter has returned over the past two years.  The Veteran reported choking sensation, trouble swallowing, and neck pressure.  The Veteran continued to report trouble swallowing and choking sensations during the period from August 28, 2006 to February 26, 2013, to include in the private treatment records, as well as records from her ENT doctor dating from November 2012 to February 26, 2013.  One private treatment provider noted that in December 2009, her right thyroid was measured and there was a small nodule.  An April 2010 private treatment record shows that on physical examination, right thyroid was palpable, and the Veteran did not tolerate deep palpation.  The impression was status post thyroidectomy with history of Grave's disease, and recurrent thyroid tissues with neck pressure, trouble swallowing, and choking.  Further, on VA examination in February 2011, the VA examiner noted that the thyroid tissue is palpable and tender to palpation.  The VA examiner noted that there is enlargement of the remaining thyroid tissue and it is nodular.  The examiner noted that there enlargement has caused disfigurement.  The VA examiner noted that the diagnostic testing showed that the thyroid levels were within normal limits, and therefore hypothyroidism is not shown.  The examiner stated that the Veteran's thyroidectomy produces the sequela of scar and enlarged thyroid, but noted no other residuals.  

Further, the medical evidence shows that the Veteran's swallowing difficulty and dysphagia are medically attributable to her enlarged thyroid and thyroid nodules.  In a November 2012 record from a private ENT, the Veteran reported a swollen neck and difficulty swallowing.  She said that she chokes when she swallows at times.  She reported that her biopsy four months ago was benign.  On examination, the ENT noted asymmetry, right side larger than left, with a 3 cm area of enlargement.  Later in November 2012, the ENT performed a diagnostic flexible laryngoscopy procedure because the Veteran reported dysphasia.  The ENT noted that the Veteran still has difficulty swallowing, and the ENT also noted an impression of thyroid nodule.  In February 2013, the ENT recommended a thyroidectomy to remove the thyroid nodule.

Based on the above evidence, hypothyroidism is not shown during this period, and therefore DC 7903 does not apply during this period.  On the other hand, disfigurement of the head or neck due to a benign thyroid adenoma is shown, and the criteria for a 20 percent rating were met during the appeal period from August 28, 2006 to February 26, 2013.  However, the Board will assign a higher evaluation based on the Veteran's dysphagia symptoms of the adenoma, pursuant to DC 7902.  Based on the evidence above, moderate dysphagia (which is analogous to stricture of the esophagus) is shown.  However, there is no indication that the Veteran's dysphagia permits swallowing of liquids only.  Accordingly, the criteria for an increased rating of 30 percent, but no higher, for the Veteran's symptoms of dysphagia due to thyroid adenoma are met under DC 7203 during the period from August 28, 2006 to February 26, 2013, and an increased disability rating of 30 percent is warranted under DC 7203. 

Then, during the appeal period from February 26, 2013, the evidence shows that the Veteran's service-connected post-operative residuals of thyroidectomy is manifested by at worse hypothyroidism with sleepiness, fatigability and continuous medication required for control.  The private ENT records show that the Veteran underwent the right thyroidectomy on February 26, 2013, and the right thyroid lobe was removed.  In a March 7, 2013 ENT record, the Veteran stated that she has been doing well since surgery.  The incision site is noted as healing well.  In a March 26, 2013 ENT record, the Veteran denied symptoms after her surgery.  The neck examination was noted as normal except for the incision site. The impression was thyroid benign lesion with dysphagia - resolved status post right thyroidectomy.  She was also diagnosed with hypothyroidism secondary to complete thyroidectomy and continued with her thyroid replacement medication.  

On VA examination in June 2014, the VA examiner noted that the Veteran underwent a left lobe thyroidectomy in 1996, and a right lobe thyroidectomy in 2013.  The Veteran reported that since her 2013 thyroidectomy, she has been on thyroid replacement therapy since.  She stated that her weight fluctuates but remains stable.  The VA examiner noted that the Veteran has some residual endocrine dysfunction following treatment for her thyroid condition, and that was noted as hypothyroid endocrine dysfunction.  The VA examiner noted that the Veteran does not currently have symptoms due to pressure on adjacent organs such as the trachea, larynx, or esophagus attributable to the thyroid condition.  The VA examiner noted that the Veteran's laboratory tests showed slightly elevated free T4, which the examiner stated as indicating too much thyroid replacement therapy.  No other residuals of thyroidectomy were noted.  

In a February 2015 Disability Benefits Questionnaire (DBQ) completed by Dr. V. W, it is noted that continuous medication is required for control.  Per Dr. V. W., hypothyroid endocrine dysfunction was a residual dysfunction following treatment for the thyroid condition.  The DBQ noted that the Veteran has fatigability due to her thyroid condition.   The provider noted that the fatigability is attributable to hypothyroidism and is controlled with replacement therapy.  It is also noted that the Veteran has sleepiness attributable to her hypothyroidism.  No other symptoms or signs attributable to the thyroid condition were noted.  

Under DC 7903 (pertaining to hypothyroidism), a 10 percent disability rating is warranted for fatigability or continuous medication required for control. A 30 percent disability rating is warranted for fatigability, constipation, and mental sluggishness. A 60 percent disability rating is warranted for muscular weakness, mental disturbance, and weight gain. A 100 percent disability rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 heart beats per minute), and sleepiness.  38 C.F.R. § 4.119.  

Based on the above evidence, no thyroid adenoma or nodules are shown during this period because they were removed on February 26, 2013, and therefore DC 7902 does not apply during this period.  Based on the above evidence, hypothyroidism with fatigability, sleepiness, and required continuous medication is shown during the period from February 26, 2013.  Thus, the criteria for a 10 percent rating are met under DC 7903 during this period.  However, no other symptoms are shown to be medically attributable to the Veteran's thyroid condition during this period, to include dysphagia; constipation and mental sluggishness; muscular weakness, mental disturbance; weight gain; cold intolerance, cardiovascular involvement, or bradycardia.  Therefore, though the Veteran does have sleepiness, the Board finds that the criteria for a rating greater than 10 percent under DC 7903 have not been met or more nearly approximated.  Accordingly, an increased rating from February 26, 2013 is not warranted.  

Thyroidectomy Scar

The Veteran's service-connected scar associated with thyroidectomy is currently rated as noncompensable prior to February 17, 2015, and as 10 percent disabling from February 17, 2015, under 38 C.F.R. § 4.118, DC 7804.  The Board will first consider both the pre-amended and post-amended applicable codes pertaining to scars.  

During the appeal period prior to February 11, 2011, the evidence shows that the Veteran's scar associated with her left thyroidectomy was manifested by scar on the neck that is at most 12 cm. x 0.3 cm.  For instance, in the April 2003 VA examiner noted that there is a "faint, barely discernible, curvilinear, 9cm post-surgical scar on the anterior neck."  The examiner noted that there was no pain to palpation of the neck.  The examiner noted that the surgical scar was well-healed.  The diagnosis was status post partial thyroidectomy for Grave's Disease.  The examiner stated that there does not appear to be any functional impairment at the present time.  The Board notes that the February 2011 VA examiner measured the Veteran's thyroidectomy scar is a linear scar measuring 12 cm. by 0.3 cm.  The Board resolves doubt in favor of the Veteran and finds that the during the entire appeal period, the Veteran's scar measures 12 cm. by 0.3 cm.  There is no lay report or medical evidence during this period that the Veteran's scar was painful or unstable at any point.  Therefore, the criteria for a compensable rating under post-amended DC 7804 have not been met or approximated prior to February 11, 2011.  

The Board acknowledges that the Veteran is competent to report the length of her thyroidectomy scar.  In her October 2005 letter, the Veteran stated that she has a scar that is 5 or more inches (13 or more cm.) in length.  However, she did not provide a photograph or a measurement to support this contention, and her contention is inconsistent with the remaining lay reports and medical evidence of record.  The medical evidence shows that the Veteran's scar is at most 12 cm. by 0.3 cm., as shown in the February 2011 VA examination.  The Board also notes that in an August 2016 handwritten statement accompanying photographs, the Veteran noted that her scar is 4 inches in length.  Because the Veteran's October 2005 report that her scar is 5 or more inches in length is inconsistent the remaining evidence of record and unsupported by objective evidence, the Board finds that the October 2005 report that her scar is 5 or more inches in length is not credible and therefore has no probative value. 

The Board will now consider the criteria under DC 7800.  DC 7800, which pertains to disfigurement of the head, face, or neck, was amended on October 23, 2008.  Pre-amended DC 7800 provides that a 10 percent evaluation is provided when there is one characteristic of disfigurement. A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are two or three characteristics of disfigurement. A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there four or five characteristics of disfigurement. An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2002).

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.). 38 C.F.R. § 4.118, DC 7800, Note (1) (2002).  When evaluating under these criteria, unretouched color photographs are to be taken into consideration.  38 C.F.R. § 4.118, DC 7800, Note (3) (2002).  

The relevant portions of the post-amended DC 7800 rating criteria are unchanged from the pre-amended rating criteria, noted above, except that the post-amended Note (4) additionally provides that disabling effects other than disfigurement that are associated with individual scars(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are to be separately evaluated under the appropriate diagnostic code(s) and § 4.25 is to be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118 (2015).

On review, during the appeal period prior to February 11, 2011, though the evidence, to include color photographs, does show scar that measures 12 cm. by 0.3 cm., there is no evidence to show any of the above-noted characteristics of disfigurement.  Because no characteristic of disfigurement is shown, the criteria for a compensable disability rating under DC 7800 are not met or approximated prior to February 11, 2011.  

For these reasons, a compensable disability rating is not warranted for the period prior to February 11, 2011.  

Then, during the appeal period from February 11, 2011, the evidence shows that the Veteran's scar associated with thyroidectomy (both her left thyroidectomy and right thyroidectomy) measures at most 12 cm. by 0.3 cm and is painful.  On VA examination in February 11, 2011, the VA examiner noted that the Veteran's thyroidectomy scar is a linear scar that measures 12 cm. by 0.3 cm.  The scar was noted as being painful on examination.  The February 2011 examiner noted that there is no skin breakdown due to the scar, and this is a superficial scar with no underlying tissue damage.  The examiner noted that the scar does not limit motion or limit function.  The examiner noted that the scar adheres to the underlying tissue and on palpation it is level, and the scar texture is normal with no hyperpigmentation or hypopigmentation.  The examiner noted that there is no underlying soft tissue loss.  Further, on VA examination in June 2014, the VA examiner noted that the Veteran has scars, but that there is no scar that is 13 cm in length or longer, no scar that is 0.6cm in width or wider, no elevated or depressed scar, and no scar adherent to underlying tissue.  On VA examination in January 2017, the VA examiner noted that the Veteran's scar is painful, but that it does not limit function.  Though the examiner noted the Veteran's subjective reports of coughing and hoarseness after firm palpation of the scar, there is no objective medical evidence, to include on VA examination, to show that coughing and hoarseness is medically attributed to the scar itself (rather than to firm palpation).  Again, January 2017 VA examiner noted that the scar does not result in limitation of function. The Board also notes that the ENT records show that after her 2013 right thyroidectomy, the Veteran's scar is noted as healing well.  

On review, there is no evidence during this period from February 11, 2011 to show that the Veteran's scar was unstable in addition to being painful.  For these reasons, the criteria for a 10 percent disability rating, but no higher, have been met under post-amended DC 7804 during the appeal period from February 11, 2011.  An increased rating of 10 percent from February 11, 2011 to February 17, 2015 is therefore warranted under this code, and a rating greater than 10 percent from February 17, 2015 is not warranted.  

Further, on review, during the appeal period from February 11, 2011, though the evidence, to include color photographs, does show scar that measures 12 cm. by 0.3 cm., there is no evidence to show any of the above-noted characteristics of disfigurement.  Because no characteristic of disfigurement is shown, the criteria for disability rating greater than 10 percent under DC 7800 are not met or approximated during this period from February 11, 2011.  An increased rating under DC 7800 for the scar from February 11, 2011 is therefore not warranted.  

The Board also notes that under pre-amended DC 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2002).  The Veteran's scar associated with thyroidectomy is on the neck, so pre-amended DC 7802 does not apply.   Under pre-amended DC 7803, scars, superficial, unstable, warrant a rating of 10 percent.  Note (1) provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 (2002).  As discussed above, unstable scar is not shown at any point during the appeal period.  Therefore, an increased rating is not warranted under pre-amended DC 7803.  Under pre-amended DC 7804, scars, superficial, painful on examination, warrant a rating of 10 percent.  38 C.F.R. § 4.118 (2002).  As discussed above, painful scar is shown during the appeal period from February 22, 2011.  Because 10 percent is only rating provided under this code, a disability rating greater than 10 percent under pre-amended DC 7804 is not warranted.  

Post-amended DC 7801 pertains to deep and nonlinear scars not of the head, face, or neck.  A deep scar is one associated with underlying soft tissue damage.  Because the Veteran's scar is not shown to be deep, and the Veteran's scar is of the neck, post-amended DC 7801 is not applicable.  38 C.F.R. § 4.118 (2016).   Under post-amended DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2016).  Because the Veteran's scar is of the neck, post-amended DC 7802 is not applicable.  Under post-amended DC 7805, for other scars (including linear scars) and other effects of scars evaluated under DC 7800, 7801, 7802, and 7804, the Board must evaluate disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2016).  The Board has evaluated the disabling effects of the Veteran's scar associated with thyroidectomy and has rated such effects under post-amended DC 7804.  The Board finds that no other codes are for application. 

The Board has considered the applicability of other diagnostic codes for evaluation of the disabilities on appeal, and the Board finds that no other codes are for application.  At no point during the applicable rating period have the criteria for ratings greater than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that rating greater than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Further, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with her claims for increased for residuals of thyroidectomy and bilateral foot skin disorder.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board notes that the AOJ denied entitlement to a TDIU in a September 2015 rating decision in which it is noted that the Veteran stated that she is rendered unemployable due to disabilities (e.g., diabetes mellitus) that are not on appeal.  The Veteran was provided notice of this determination, and the Veteran did not appeal this decision.  Therefore, TDIU is not before the Board at this time.  


ORDER

Entitlement to service connection for a bilateral hand arthritis is denied. 

Prior to December 12, 2014, entitlement to an increased initial disability rating of 20 percent for the bilateral foot skin disorder, is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Prior to August 28, 2006, entitlement to an initial disability rating greater than 10 percent for service-connected post-operative residuals of partial thyroidectomy (other than scar), is denied.  

From August 28, 2006 to February 26, 2013, entitlement to an increased disability rating of 30 percent under 38 C.F.R. § 4.114, DC 7203, for service-connected post-operative residuals of partial thyroidectomy (other than scar), is granted, subject to the law and regulations governing the payment of VA compensation benefits.

From February 26, 2013, entitlement to a disability rating greater than 10 percent for service-connected post-operative residuals of partial thyroidectomy (other than scar), is denied.  

Prior to February 11, 2011, entitlement to an initial compensable disability rating for service-connected scar, post thyroidectomy, is denied.

From February 11, 2011 to February 17, 2015, entitlement to an increased disability rating of 10 percent for service-connected scar, post thyroidectomy, is granted, subject to the law and regulations governing the payment of VA compensation benefits.

From February 17, 2015, entitlement to a disability rating greater than 10 percent for service-connected scar, post thyroidectomy, is denied.


REMAND

From December 12, 2014, it is unclear based on the evidence of record whether an increased rating for the bilateral foot skin disorder is warranted.  Specifically, as of December 12, 2014, the Veteran's skin disorder required only topical medication, as noted by the Veteran's doctor from Sportsmed, Dr. S., and as discussed above.  Since that date, however, the Veteran submitted a letter dating March 24, 2017 from Sportsmed, in which the Veteran's private provider, Dr. S., noted that the Veteran is currently on anti-inflammatories to assist with inflammation of the feet.  However, it is unclear when the Veteran began taking anti-inflammatories, and it is unclear whether such medication is to treat her skin disorder or her other foot disorders that are not on appeal.  Records dating from December 13, 2014 from Sportsmed are outstanding and may provide information to substantiate an increased rating for this disability.  Therefore, attempts should be made to obtain the Veteran's private treatment records from Sportsmed dating from December 13, 2014.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she provide or identify any outstanding non-VA records pertinent to the bilateral foot skin disability dating from December 13, 2014 to present, specifically to include private treatment records dating from December 13, 2014 from Sportsmed.  

2. After completing any other development deemed necessary, readjudicate the claim on appeal, and furnish the Veteran and her representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


